Citation Nr: 0707972	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 
percent for left shoulder impairment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to September 
1991; June 1999 to September 1999; March 2002 to August 2002; 
and January 2003 to January 2004.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2004 rating decision of the RO in 
Waco, Texas, which in pertinent part, granted the veteran's 
claim for service connection for degenerative arthritis of 
the lumbar spine and assigned an initial 10 percent rating 
effective as of January 16, 2004.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  This case is also on appeal from a June 2005 
rating decision which reduced the veteran's disability rating 
for his left shoulder impairment from 30 percent to 10 
percent, effective September 1, 2005.

In July 2006, the veteran testified at a personal hearing via 
video conference before the undersigned Veterans Law Judge 
(VLJ) of the Board.  During and subsequent to the hearing, he 
submitted additional evidence and waived his right to have it 
initially considered by the RO.  38 C.F.R. §§ 20.800, 
20.1304(c) (2006).

In March 2007, the Board granted the veteran's motion to 
advance his case on its docket.  See 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.900 (2006).  

The Board also notes that the veteran perfected his appeal 
pertaining to an increased rating for a left knee disability.  
However, in an October 2004 statement he indicated that he 
was satisfied with his left knee rating and no longer sought 
to appeal that issue.  Therefore, the only issues currently 
before the Board, are those listed above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO obtained a significant portion of the veteran's VA 
outpatient treatment records from the VA medical center 
(VAMC) in El Paso, Texas, dated through September 2005.  But 
it appears that not all of his relevant VA outpatient 
treatment records are on file.  During the veteran's July 
2006 personal hearing he reported ongoing treatment at the 
VAMC for his service connected disabilities.  

These additional records, may contain important medical 
evidence pertaining to the veteran's claims.  As VA has a 
duty to request all available and relevant records from 
Federal agencies, including VA medical records, a search must 
be made for any additional VA medical records that might be 
available for consideration in this appeal.  See 38 C.F.R. § 
3.159(c)(2), (c)(3) (2006).  See also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (because VA is deemed to have 
constructive knowledge of all VA records, such records are 
considered evidence of record at the time a decision is 
made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually before the AOJ, may 
constitute clear and unmistakable error...."). 

Records show the veteran was last provided a VA examination 
for his back disability in November 2005.  During his July 
2006 personal hearing he alleged the disability was now more 
severe, so another examination is needed to assist in making 
this important determination.  See, e.g., Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (Court determined the Board should 
have ordered contemporaneous examination of the veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).  See, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

Turning to the veteran's claim of an increased rating for his 
left shoulder disability, the record shows that the veteran 
was last examined for disability evaluation in September 
2004.  At his hearing before the undersigned in July 2006, he 
stated that his left shoulder disability had not increased or 
decreased in severity, however, he now experienced constant 
numbness and tingling in the area of the left shoulder.  

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran should therefore be afforded a neurological 
examination to determine whether he suffers from any 
neurological impairment due to his service connected left 
shoulder disability.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete records of the 
veteran's treatment for his claimed 
disabilities at the VAMC in El Paso, 
Texas from 2005 to the present.  If 
these records are unavailable, simply 
do not exist, or further attempts to 
obtain them would be futile, document 
this in the claims file.  See 38 
U.S.C.A. § 5103A(b).

2.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
concerning the current severity of the 
service-connected low back disability. 

Have the examiner review the claims 
file, including a complete copy of this 
remand, for the veteran's pertinent 
medical and other history.

The evaluation should include all 
necessary testing, specifically range 
of motion studies, with motion measured 
to the nearest five degrees in all 
ranges of motion.  The examiner should 
comment on whether the veteran has 
ankylosis, favorable or unfavorable, 
of any segment of the spine or the 
entire spine.  The examiner should also 
determine whether there is weakened 
movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the low back 
is used repeatedly over a period of 
time.  This determination also should 
be portrayed, if feasible, in terms of 
the degree of additional range of 
motion loss due to pain on use during 
flare-ups.  The examiner should 
determine whether there is muscle 
spasm, guarding, or localized 
tenderness that does or does not result 
in an abnormal gait or abnormal spinal 
contour, e.g., scoliosis, reversed 
lordosis, or abnormal kyphosis; or 
whether there are residuals of a 
vertebral fracture with loss of 50 
percent or more of vertebral body 
height.

The examiner should comment, as well, 
on whether the veteran has degenerative 
disc disease (DDD), that is, in 
addition to the already service-
connected degenerative joint disease 
(DJD, i.e., arthritis).  If he does, 
also indicate whether this is part and 
parcel of the service-connected low 
back disability or, instead, due to 
other unrelated factors.  If the 
veteran has DDD (in addition to the 
service-connected DJD), and if the DDD 
is part and parcel of his service-
connected low back disability, then 
also indicate whether he experiences 
incapacitating episodes and, if he 
does, how often during the past 12 
months.  [Note:  an incapacitating 
episode is defined as a period of acute 
signs and symptoms due to 
intervertebral disc syndrome (IVDS) 
requiring bed rest prescribed by a 
physician and treatment by a 
physician.]  Indicate, too, whether 
there is radiculopathy/sciatic 
neuropathy involving the 
lower extremities as a result of the 
DDD.

3.  The RO should schedule the veteran 
for a VA neurological examination to 
evaluate his left shoulder disability.  
The claims file and a copy of this 
remand must be made available to the 
examiner and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be conducted. 

(a) The examiner should describe any 
neurological deficits caused by the 
left shoulder disability.  This should 
include a detailed assessment of 
functioning of the shoulder.  The 
examiner should comment on the extent 
of paralysis, if any, in the veteran's 
upper extremity and whether such 
paralysis is a residual of the service-
connected shoulder disorder.

(b) The neurologist should indicate 
which of the nerve groups itemized in 
the VA Schedule for Rating Disabilities 
are affected by the shoulder 
disability, including the upper 
radicular group (Code 8510), the middle 
radicular group (Code 8511), the lower 
radicular group (Code 8512), all 
radicular groups (Code 8513), the 
musculospiral (radial) nerve (Code 
8514), the median nerve (Code 8515), 
the ulnar nerve (Code 8516), the 
musculocutaneous nerve (Code 8517) or 
the circumflex nerve (Code 8518).  38 
C.F.R. Part 4 (2006).

(c) For each affected nerve or nerve 
group, the examiner should indicate 
whether the paralysis is complete or 
incomplete; if the paralysis is 
incomplete, the examiner should 
describe, for each nerve or nerve group 
affected, the manifestations of the 
incomplete paralysis, noting such 
relevant factors as strength, 
incoordination, inability to make a 
fist, ability or inability to move 
fingers or pain.  The examiner should 
also note whether the incomplete 
paralysis equates to "mild 
incomplete," "moderate incomplete," 
or "severe incomplete."  

(d) In responding to the foregoing 
inquiry, the examiner should 
specifically describe the related 
impairment of motor function, trophic 
changes, and sensory disturbance within 
the meaning of 38 C.F.R. § 4.120 
(2006).

Rationale must be provided for all 
opinions and conclusions offered.

4.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, send him 
and his representative another 
supplemental statement of the case and 
give them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



